Title: To George Washington from James Anderson, 23 June 1799
From: Anderson, James
To: Washington, George

 

Most Excellent Sir
Mount Vernon 23d June 1799

On  day of June 1797 I took the liberty to Write You relative to the management of the Farms on this Estate, And on the 18th of same month I had the honor of Your Answer. In this letter it was proposed to lessen the number of hands And Abridge the quantity of Land yearly to be under the Plough.
Circumstances unnecessary to mention, prevented the Execution of this Plan. And since a Scheme of Rotation has been Adopted and puting in Execution, And upon good Lands would be usefull & turn out to be profitable—But as this Estate is poor and the Soil not so much adapted to the raising of Hoed Crops, And that there are Still an equal qty of Land as formerly under the Plough It does Occur to me that there are exceptions to this Rotation Scheme And that something near to the former System may be adopted by the which Your Lands would much sooner Improve, the expence be lessened and a much greater Revenue Acrue to Your Excellency.
The following are the Outlines of what I shall humbly submit to Your consideration, And Are the result of mature deliberation—And Permit me to offer You a Statement of Union Farm, which may apply to River Farm pretty nearly. And to Doguerun with the alteration of fewer Horses & people left on this Farm.
The Scheme of Planting all muddy hole with Peach trees is without any doubt the best. And a few more hands may be usefull on this Farm on that Account, But I would incline ⟨crossing⟩ it ligh[t]ly to improve the Soil.
As there are on Union Farm 7 fields besides 4 Lotts & 5 Lotts of Meadow I would propose to manage the whole thus.
No. 1 a Compleat Summer fallow, and all the Manure that can be obtained laid thereon
2—" Wheat
3—" Pasture
4—" Do
5—" Do
6—" Do
and 7—" Do


Lotts No. 1 Corn
Meadows No. 1
Oats, fallowed after & Sown in the fall





2 Oats
2 Timothy


3 Clover
3 Timothy


4 Do
4 Do



5 Do


To Accomplish this worth 8 mules, & 3 Ox Carts will be necessary Together with 4 men & 4 women, who I suppose may have 12 Children.
The 4 ploughs are managed by one man & 3 women And three men manages the Carts, the Additional woman to do any hoeing work.
These Carts to be employed every day when not hauling of Rails to haul manure & good Soil over the Fallow field, preparing for the wheat Crop, by minute Calculation I find the Ploughs will be sufficient for all the work alloted to them. And have 30 days in the time of harvest to spare for that purpose.
I shall first State the produce that may be expected by the proposed, And that which from experience (the one puting in Practise) will afford.
the System proposed
120 Acres in wheat after being fallowed & manured after deducting seed to produce 9 Bush.


⅌ acre at 6/ ⅌ Bu.
£324.   


Lotts No. 1 in Corn highly manured, 10 Acres at 6 Blls ⅌ acre 15/
45.   


2d in Oats producing besids Seed 20 Bu. ⅌ acre 3/
30.   


3 in Clover made into Hay one Ton ⅌ acre £5 p. Ton
50.   


4 in Clover partly fed to the Stock & partly made into seed



Meadows No. 1 in Oats. fallowed after the Crop is taken from off the Ground. & then sown in Timothy 16 Acres producing after deducting the Seed 12 Bush. ⅌ acre & at 3/
28.16.


2, 3, 4 & 5 in Hay at half a Ton ⅌ Acre £5 say in all 60 Acres
150.   


Wool from the Sheep encreased (by such large pasture as 150 Sheep might have over 600 Acres Land) to 400 lb. at 2/
40.   


Carried over
£667.16. 



The expence on this Scheme might be



One Overseer hire & finding who behoved to work
£ 77. 7.


8 horses or Mules fed by 8 Blls Corn each 15/
48.   


20 Negroes Old & Young at one peck meal each ⅌ week
37.10.


10 of do to be Cloathed 40/ each week & Young Children
20. 4.


Taxes over these Blks & Horses supposed at being the ⅓, as now it comes to
5.16.6


Smiths Bill
15.   


Carpenters do
11.10.


8 Backbands & 4 lines
1.10.


10 Barrels of Herrings Yearly
10.   


Whiskie & meat in Harvest
16.10.


Spades Sythes, & Cradles
6.14.


Carried over
£250. 1.6


Brought over the produce of Union Farm
£667.16.


Brought over the expence on Union Farm
£250. 1.6


Doctors Bill reduced to
3.   


16 Bags every 2d Year 4/ each the half ⅌ year
1.10.


Negroe hires 4 men £15 & 4 Women £8 each
92.   


Incidental feeding of Oxen, &ca on Corn 40 Blls at 15/
30.   



£376.11.6


leaving a Profit of
£291. 4.6


Followeth the experimental Calculation on the Scheme at present puting in Practice


No. 1 in Corn 120 Acres at 3 Blls ⅌ acre 360 at 15/
£270.


2 in wheat 120 Acres at 5 Bu. ⅌ Acre after seed 6/
180.


3 in pease 60 acres at 3 Bu. ⅌ do 4/6
40.10.


60 do of the worst in fallow



4 in Oats 60 Acres following the pease & after seed 6 Bu. at 3/
54.   


60 in wheat after seed 6 Bu. 6/
112.


5, 6 & 7 in Pasture



Lotts No. 1 Potatoes 10 Acres 80 Bu. deduce Seed



10 Bu. the remaining 70 @ 1/6 ⅌ Bu.
52.10.



2 in Oats, & after seed 20 Bush. at 3/
30.   


3 in Clover made into Hay 1 Ton at £5
50.   


4 in Do for Green feeding & Seed



Meadows No. 1 in Oats on 16 Acres afterwards Sown with Timothy as in the former plan producing besides Seed 12 Bu. 3/
28.16.


Nos. 2 3 4 & 5 in Timothy made into Hay at half a Ton ⅌ acre and at 100/
150.   


Carried over
 967.16. 


Contra A/c of expence



To Overseers hire & causuvality as at present pd
£ 77. 7.


Negroe hires 9 men £15 & 12 women £8 each
231.   


Dos Meal ⅌ Year & familys 16½ Bushels ⅌ week 3/
128.14.


Horses 16 fed with 8 Blls Corn each 15/
96.   


Incidental feeding of Oxen &ca 40 Blls do
30.   


Fish for the present Negroes 35 Blls ⅌ year 20/
35.   


Whiskie & Meat in harvest as formerly
16.10.


Carried over
£614.11. 


Brought over Account of Crops
£967.16.


Brought over expence account in part
£614.11.


16 Backbands 3/ & 8 Lines for the Horses at 1/6
3.   


Smiths Bill ⅌ Year Amounts to
30.   


Carpenters do ⅌ do
23.   


Taxes in commen Years are
17.10.


Cloathing for 40 Negroes 40/ each & for 6 Infants 2/ each
80.12.


2 Spades & 8 Cradles & Sythes ⅌ Year
6.14.


16 Bags ⅌ Year at 4/ & half were only
1.10.


Doctors Bill
12.   



 788.17. 


leaving a profit by this Scheme of
178.19.



£967.16. 


By these Statements appears for the first Scheme
£291. 4.6


And for the latter only
£178.16.


Ballance in favor of the former
112. 8.6



£391. 4.6


And that no Partiality may appear in favor of one, or other of these Schemes no Statement is made as to Stock, But from the quanity of Lands in Pasture, and the encreasing improving of the

Soil, the Stock A/c must be in favor of this newly proposed Plan, And that the Land must soon improve needs little Logical reasoning as I propose to keep only 150 Sheep on 5 pasture fields—600 Acres—And in both Schemes all the Cattle to pasture in the Woods, working Horses & Oxen excepted, who I purpose feeding in the Shades all Summer on green food, And never Pasture the Meadows by which they will very much improve. It may be questioned what is to be done with the Surplus hands? To which I answer they can be hired to Advantage or perhaps more profitably employed in Settling some of Your Back Lands, which after a few Years might make a proper return. And make these Lands Sell or Lease to more Advantage, And if these Hints merit any part of Your Ex. Attention—I should think of puting the Scheme so far into Execution this fall by leaving on each farm the Number only proposed to remain (and so soon as the Crops are Secured[)] Set the others to work to make all Your Fences, Ditches, Roads & other Improvements. And with much respect & Esteem I am Most Excellent Sir Your most Obedt Humble Set

Jas Anderson

